Citation Nr: 1208730	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-46 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an effective date prior to November 9, 2007 for the grant of service connection for pes planus.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left lower extremity reflex sympathetic dystrophy.

3. Entitlement to service connection for left lower extremity reflex sympathetic dystrophy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to January 1974 and from June 1975 to November 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

A review of the Virtual VA paperless claims processing system reveals the report of an October 2011 VA examination pertinent to the present appeal. This evidence was associated with the claims file after issuance of a May 2010 supplemental statement of the case. The Board generally cannot undertake an initial (italics added for emphasis) review of pertinent evidence. 38 C.F.R. § 20.1304(c) (2011). However, although the Veteran has not submitted a waiver, her petition to reopen the claim for service connection is herein granted so she is not prejudiced by the Board's review. Id., and see Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In July 2011, the Veteran appeared at a hearing held before the below-signed Veterans Law Judge sitting in Waco, Texas. A transcript of that hearing has been associated with the claims file. The transcript reflects that the Veteran was afforded the opportunity to present hearing testimony, evidence, and argument. Appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet.App. 163 (1999) and Constantino v. West, 12 Vet.App. 517 (1999). See also Bryant v. Shinseki, 23 Vet.App. 488 (2010) (per curiam). The hearing was legally sufficient. The Veteran submitted additional private medical evidence, accompanied by a waiver of RO review, at the hearing. 38 C.F.R. § 20.1304(c).

The issue of entitlement to an initial compensable evaluation for pes planus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The issue of entitlement to service connection for left lower extremity (LLE) reflex sympathetic dystrophy (RSD) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1. The July 2011 hearing was conducted after this appeal was certified to the Board, but prior to the promulgation of a decision.

2. The Veteran's authorized representative requested on the record at the hearing that her appeal as to entitlement to an earlier effective date for the grant of service connection for pes planus be withdrawn. 

3. When presumed credible for the limited purpose of ascertaining whether the claim should be reopened, certain evidence associated with the claims file since the November 2004 denial of service connection for LLE RSD is new and raises a reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim of entitlement to an earlier effective date for the grant of service connection for pes planus have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

Evidence submitted to reopen the claim of entitlement to service connection for LLE RSD is new and material and, therefore, the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Withdrawal

As an initial matter, the Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by her authorized representative. Id.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b).  

The RO issued a February 2009 rating decision that, in pertinent part, granted the Veteran's claim for service connection for pes planus and assigned a non-compensable rating effective November 9, 2007. The Veteran disagreed with the effective date assigned and subsequently perfected an appeal on that issue. 

The Veteran testified at a hearing before the below-signed in July 2011.  She stated on the record at that hearing that she was not seeking an earlier effective date, but desired an increased disability rating for pes planus. Her representative stated on the record at the hearing that she was withdrawing the claim of entitlement to an earlier effective date. The Board finds that the Veteran has properly withdrawn this issue. The Board also has, above, referred a claim of entitlement to an increased disability rating. Due to the withdrawal of the claim for an earlier effective date, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review that claim.

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Under the VCAA, VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The Board presently reopens and remands the claim of service connection for LLE RSD. There is therefore no prejudice to the Veteran under VA's duties to notify and assist. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. Shinseki, 129 S. Ct. 1696.

New and Material Evidence

The RO denied service connection for LLE RSD in November 2004. The RO declined to reopen the Veteran's claim in February 2009, but subsequently afforded her an examination. Although the provision of a VA examination amounts to a de facto reopening of the case, the Board is not bound by the RO's actions. The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

New and material evidence issues are reviewed de novo. VA must examine the bases for the denial in the prior decision. Kent, 20 Vet.App. 1. A claim will be reopened and reviewed if new and material evidence is presented or secured. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

New evidence means evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the claim cannot be reopened. Smith v. West, 12 Vet.App. 312 (1999). "Material evidence" can be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). 

The credibility of newly submitted evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992). 

The pertinent evidence of record at the time of the November 2004 rating decision consisted of the Veteran's service treatment records, VA and private medical records, lay statements, Social Security Administration (SSA) records, and the report of an August 2003 VA examination. After the 2004 rating decision, additional private treatment records, additional lay statements, the reports of November 2008 and October 2011 VA examinations, and a January 2009 addendum to the 2008 examination were added to the claims file. Certain evidence submitted after the 2004 rating decision is new and material.

The claim for service connection for LLE RSD was denied in 2004 because the most probative medical evidence of record showed that the Veteran's disability was not likely the result of any incident of qualifying military duty. Service treatment records reflected a left ankle sprain and private treatment records reflected treatment for symptoms of RSD more than two (2) decades after that injury. Despite the Veteran's contentions to the contrary, treatment records did not support a continuity of symptomatology from active duty service. The Veteran's private physician opined that RSD resulted from the in-service ankle injury "to the best of her knowledge" and upon "reasonable assumption" based on a history provided by the Veteran. However, a 2003 VA examiner opined RSD was not likely related to the in-service injury based on service records showing lack of subsequent disability and the lack of medical evidence of continuity of symptomatology.

After the November 2004 denial, the Veteran submitted a statement indicating that she wished to reopen the claim for service connection. She submitted private records and medical research in support of her claim and contended that she experienced LLE RSD as a direct result of an in-service left ankle sprain. Internet research submitted by the Veteran stated that RSD could remain in Stages I or II for years without progression. The private treatment records showed diagnosis of, and treatment for, RSD.

She was afforded a VA examination in November 2008 and the report reflects that the examiner did not render a medical opinion because he was unable to review the claims folders. The examiner subsequently completed a review of the record and opined in January 2009 that RSD was not likely the result of the in-service ankle sprain because that injury was remote.

However, after testifying before the below-signed in July 2011, the Veteran submitted a private medical opinion in support of her claim. The private physician stated that he had reviewed her service treatment records and provided her with long-term treatment for RSD. He wrote a medical opinion stating that her in-service ankle sprain resulted in RSD of the back and ankle. The report of an October 2011 VA examination reflects that the Veteran's RSD results in other podiatric disabilities. 

All of this evidence is new, but the Internet research and 2011 private medical opinion are both new and material. That evidence relates to an unestablished fact necessary to substantiate the claim - the existence of an etiological relationship between the Veteran's in-service ankle injury and her current LLE RSD. The credibility of this evidence is presumed. Justus, 3 Vet.App. 510. Assuming the credibility of this evidence, the Board finds that VA's duty to further assist the Veteran with her claim has been triggered. Shade v. Shinseki, 24 Vet.App. 110 (2010). Accordingly, the criteria under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.


ORDER

The appeal of entitlement to an earlier effective date for the grant of service connection for pes planus is dismissed.

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for LLE RSD is granted, to this extent only.


REMAND

As the record reflects that some evidence remains outstanding and an additional VA medical opinion is warranted, the Board must remand this claim in compliance with VA's duty to assist the claimant with the development of his claim. Shade, 24 Vet.App. 110.

VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records. The last VA treatment notes associated with the claims file were generated May 13, 2003. While this case is in remand status, the RO/AMC must obtain any newly generated VA treatment records and associate them with the record.

Private medical records within the claims file identify multiple physicians involved in diagnosing and treating the Veteran's RSD. However, the claims file does not contain records from all of the identified providers. Specifically, records from the following physicians appear relevant, but are not associated with the claims folders: Abdu, Gill, Cummins, Early, Schechter, Davidson, Acabi, Barbosa, Viere, and Winkler. The Board notes that the Veteran stated in 2001 that records from Doctors Viere and Winkler were not pertinent to her claim because those physicians treated her for a back disability. However, multiple treatment notes within the claims file state that she began experiencing RSD symptoms after a 1994 on-the-job back injury and a 2011 private medical opinion indicates that she experiences a back injury as the result of RSD. As records from the Veteran's former employer and the identified providers appear relevant, but are not associated with the claims file, the RO/AMC must provide the Veteran with authorization forms allowing their release. 

The claims file also indicates that the Veteran was receiving ongoing care from Doctors Trapp and Arrington. However, the last treatment note in the record from Dr. Trapp is dated May 2008. Although Dr. Arrington authored the 2011 medical opinion, the most recent treatment note from his practice is dated January 2008. While this case is in remand status, the RO/AMC must inquire if the Veteran has continued to receive care from either of these physicians and provide her with authorizations allowing the release of any newly generated records.

Pursuant to 38 C.F.R. § 3.327(a) (2011), additional examinations or medical opinions will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). Although the Veteran was afforded VA examinations in November 2008 and October 2011, the 2011 examiner did not provide a medical opinion and the 2008/2009 examiner did not provide an adequate opinion. Specifically, the 2008/2009 examiner did not fully explain his medical conclusion, stated incorrectly that RSD symptoms manifested 37 (rather than approximately 22) years after the in-service ankle sprain, and did not address all of the Veteran's contentions. 

The RO/AMC must return the claims file to the 2008/2009 VA examiner pursuant to 38 C.F.R. § 4.2 for a clarifying opinion as to whether or not LLE RSD is likely the direct result of the Veteran's active duty service.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Obtain VA treatment notes generated after May 13, 2003 and associate them with the claims file. 

2. Provide the Veteran with the necessary authorizations for the release of any pertinent records from her former employer, High Tech Services.

3. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to include, but not limited to, treatment records from Doctors Abdu, Gill, Cummins, Early, Schechter, Davidson, Acabi, Barbosa, Viere, and Winkler. Obtain any additional available private records and associate them with the claims folder. If unsuccessful in obtaining any identified records, inform the Veteran and provide her an opportunity to submit copies of the outstanding medical records.  

4. Provide the Veteran with the necessary authorizations for the release of any newly generated private treatment records from Doctors Arrington (since January 2008) and Trapp (since May 2008). Obtain any additional available records and associate them with the claims folder. If unsuccessful in obtaining any such records, inform the Veteran and provide her an opportunity to submit any copies in her possession.  

5. After associating any new VA and private treatment records with the claims file, return the claims folders to the November 2008/January 2009 VA examiner (if that examiner is not available, provide the file to the October 2011 examiner - if that examiner is not available, provide the file to another similarly qualified examiner) in accordance with 38 C.F.R. § 4.2. An examination must be conducted if deemed necessary by the reviewing examiner. The following considerations will govern the review/examination:

a. The examiner must review the claims folders and a copy of this remand.

b. The examiner must address the Veteran's contention that she experiences RSD of her left lower extremity as a direct result of an in-service 1971 left ankle sprain. 

c. In rendering an opinion, the examiner MUST DISCUSS THE PERTINENT EVIDENCE OF RECORD AND PROVIDE A REASONED MEDICAL OPINION IDENTIFYING AND EXPLAINING THE MEDICAL BASIS OR BASES AND CITING TO ANY REFERENCED MEDICAL TREATISES.

d. Although the reviewer has an independent responsibility to review the claims file, his or her attention is called to the following:

i. November 1971 service treatment notes reflecting treatment for a left ankle sprain;

ii. December 1971 service treatment notes reflecting that the left ankle remained swollen;

iii. September and October 1973 treatment notes for pes planus and an October 1973 treatment note reflecting left leg pain and thigh hematoma;

iv. A January 1974 discharge examination report;

v. A July 1975 enlistment examination and self report of medical history;

vi. A January 1977 service treatment note reflecting a left knee trauma;

vii. A July 1977 note showing treatment for bilateral knee pain;

viii. The report of an October 1977 separation examination;

ix. An April 1995 private treatment note reflecting a nine (9) month history of bilateral lower extremity pain;

x. A December 1997 letter from a Doctor Morrison discussing the Veteran's lower extremity pain;

xi. A July 1998 private treatment note by Dr. Gonzalez indicating that the Veteran experienced back pain on-the-job and concurrently developed bilateral lower extremity pain;

xii. A January 2001 Internet "RSD FAQ" submitted by the Veteran;

xiii. A January 2001 report of back scan showing  "discogenic origin of her pain;"

xiv. The Veteran's March 2001 and February 2002 statements as to how her RSD developed;

xv. A June 2002 VA radiological report showing "old trauma" to the left foot;

xvi. A July 2002 VA pain management treatment note reflecting that the Veteran reported experiencing pain "on and off" since service;

xvii. A November 2002 VA treatment note reflecting the Veteran's complaints of bilateral lower extremity weakness;

xviii. The Veteran's January 2003 testimony that she first experienced pain in 1994;

xix. The report of an August 2003 VA examination;

xx. January 2001 and March and April 2004 letters by Dr. Bamberger as to the origin of RSD as well as treatment notes from Dr. Bamberger showing treatment for back pain with paresthesias and numbness;

xxi. December 2007 Internet research by Dr. Hooshmand stating that "RSD can stay in stages I and II for months or years" and the Veteran's January 2008 letter citing this research;

xxii. The report of a November 2008 VA examination and January 2009 addendum;

xxiii. A January 2011 private medical opinion from Dr. Arrington stating that the Veteran experiences RSD of the back and lower extremities due to the in-service left ankle sprain;

xxiv. The report of an October 2011 VA examination; and

xxv. Any pertinent evidence added to the claims files as a result of this remand.

b. The examiner must provide an opinion as to whether the Veteran likely experiences  RSD of the LLE as the result of the 1971 ankle sprain or any other in-service event. The examiner must provide an explanation for all opinions and, if necessary, explain any inconsistencies between his/her opinion and the January 2009 VA medical opinion. The examiner also must address the Veteran's contentions:

i. As she informed a VA health care provider in July 2002, that she experienced pain on and off after the 1971 ankle sprain; and 

ii. As she informed multiple health care providers, that her RSD was caused by the in-service ankle sprain, but did not manifest until 1994.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

5. Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and her representative must be provided a supplemental statement of the case (SSOC).The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


